     Case 2:18-cr-00217-AG Document 103-3 Filed 01/24/20 Page 1 of 3 Page ID #:648



 1 KENNETH I. GROSS, ESQ., Bar #117838
   LAW OFFICES OF KENNETH I. GROSS & ASSOCIATES
 2 849 South Broadway, Suite 504
   Los Angeles, CA 90014-3232
 3 Telephone: (213) 627-0218
   Facsimile: (213) 623-4628
 4 kgross@kigrosslaw.com
 5   Attorneys for Plaintiff YUEH YING LEE and CHUAN NENG LEE
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                     WESTERN DIVISION
10
     UNITED STATES OF AMERICA,      ) No. CR 18- 217( A) - AG
11                                  )
                                    )
12               Plaintiff,         ) DECLARATION OF KENNETH I.
                                    ) GROSS, ESQ.
13                                  )
                                    )
14                                  )
           vs.                      )
15                                  )
                                    )
16                                  )
                                    )
17   LI LIN HSU, aka Yilin Hsu, aka )
     Yilin Hsu Lee,                 )
18                                  )
                        Defendant.  )
19   ______________________________ )
20
              I, KENNETH I. GROSS declare I have personal knowledge of the following
21
     facts:
22
              1. I am an attorney at law duly licensed to practice before all the Courts of
23
     the State of California and the U.S. District Court for the Central District of
24
     California, and am attorney for victims YUEH YING LEE and CHUAN NENG
25
     LEE.
26
                                                  1
27
                                    Declaration of Kenneth I. Gross
28
     Case 2:18-cr-00217-AG Document 103-3 Filed 01/24/20 Page 2 of 3 Page ID #:649



 1         2. I have been practicing law in California since 1985. My current hourly
 2   rate is $525. I represented the Lee victims in their claims against defendant LI
 3   LIN HSU. The fee for my representation is a contingency fee equalling 20% of all
 4   sums collected for the Lees.
 5         3. My representation began in June, 2018 and continues today, and will
 6   continue in to the future as we continue to seek to collect the money stolen from
 7   my clients by the defendant.
 8         4. As part of my representation, I have filed a lawsuit against defendant LI
 9   LIN HSU in the Los Angeles County Superior Court, bearing case number
10   KC070385, which is still pending in the Pomona Courthouse.
11         5. After filing the lawsuit, I participated, along with my clients and
12   defendant Hsu’s former counsel Alex Asadi, in a mediation before the Hon. Stuart
13   Waldrip, Ret. The civil case was settled at the mediation for $4,850,000 dollars.
14   One of the terms of the mediation, was that Ms. Hsu would deed the real property
15   at 111 Bosque, to my clients, and receive a credit against the settlement figure due
16   in the amount of $1,395,000. Ms. Hsu agreed to sign a Stipulation for Entry of
17   Judgment and the balance of the settlement funds was due to be paid to my clients
18   by the end of February, 2019. Subsequently Ms. Hsu refused to sign the
19   Stipulation for Entry of Judgment and failed to pay my clients any money.
20          6. Ms. Hsu has not complied with the financial terms of the Settlement
21   Agreement, other than deeding the Irvine property to my clients. That property has
22   been sold and the seller’s proceeds wired to my Client Trust account. From the
23   total received, I deducted the costs of the sale incurred by my clients (real estate
24   commission; escrow fees; title report), and from that resulting figure deducted a
25   20% fee, less $15,150 the Lees had paid in advance. I also deducted $5,000 for out
26
                                                  2
27
                                    Declaration of Kenneth I. Gross
28
     Case 2:18-cr-00217-AG Document 103-3 Filed 01/24/20 Page 3 of 3 Page ID #:650



 1   of pocket expenses incurred by my office on behalf of the Lees. This sum was
 2   $4,128 and itemized as follows:
 3
 4                       Lawsuit filing fee $435.00
                         Mediation fee      3,370.00
 5                       Courtcall 081419 124.00
                         Motion reservation 61.65
 6                       Courtcall 091919 124.00
                         Motion reservation 13.65
 7
                                             $4,128.00
 8
     I withheld the additional $872.00 for future costs. Since that time, I have incurred
 9
     $323.30 through December 30, 2019. Total attorney fees and costs incurred by the
10
     Lee victims is $245,452.48. I wired the Lees $972,765.72.
11
            7. Presently we have pending in the civil action, a Motion to Enforce the
12
     Settlement Agreement in which I seek to have the settlement entered as a
13
     judgment, with credit to Ms. Hsu of $1,395,000 as discussed above in paragraph 5.
14
15
        I declare under penalty of perjury, pursuant to the laws of the State of
16
     California that the foregoing is true and correct.
17
        Executed this 23rd day of January, 2020 at Los Angeles, CA
18
19
20
                                        _____________________________
                                           _
                                           __
                                           ______________
                                                  _____
21                                          Kenneth I. Gross
22
23
24
25
26
                                                3
27
                                  Declaration of Kenneth I. Gross
28
